Citation Nr: 1430407	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  11-09 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disorder, inclusive of arthritis.  

2.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a low back disorder.  

3.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a low back disorder.  

4.  Entitlement to service connection for depression, to include as secondary to low back and other disorders, to include the question of whether new and material evidence has been received to reopen a previously denied claim therefor.  

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include the question of whether new and material evidence has been received to reopen a previously denied claim therefor.  

6.  Entitlement to total disability rating for compensation due to service-connected disabilities (TDIU).  

REPRESENTATION

Appellant represented by:	K. L. Ambler, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in November 2007, May 2008, and January 2009 by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Nashville, Tennessee, and St. Petersburg, Florida.  This matter was certified to the Board by the Nashville RO.  

The Veteran was afforded an RO hearing in November 2012 and a videoconference hearing before the Board in September 2013, transcripts of which are of record.  At one or more of those hearings, additional documentary evidence was received into the record along with a waiver for its initial consideration by the RO.  

The Board herein finds that the Veteran is entitled to service connection for a low back disorder, and that new and material evidence has been received by VA with which to reopen previously denied claims for service connection for PTSD and depression.  Those reopened claims, which are herein combined and expanded to include all acquired psychiatric disorders per Clemons v. Shinseki, 23 Vet. App. 1 (2009), as well as the claims for service connection for bilateral knee and hip disorders and for a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's lumbar strain with arthritis of the low back originated in service.  

2.  Service connection for PTSD was most recently denied by the Board in a decision entered in August 2006, which was not thereafter appealed; service connection for depression to include as due to medical disorders was most recently denied by RO action in December 2006, and following notice to the Veteran of the adverse action taken, no timely appeal was initiated. 

3.  Evidence was thereafter added to the record that is not cumulative of evidence previously on file, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claims for service connection for PTSD and depression.  


CONCLUSIONS OF LAW

1.  Lumbar strain and associated osteoarthritis of the lumbar spine were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The Board decision of August 2006, denying service connection for PTSD, is final; new and material evidence has since been submitted to reopen the previously denied claim therefor.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2013).

3.  The RO decision of December 2006, denying service connection for depression, is final; new and material evidence has since been submitted to reopen the previously denied claim therefor.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the disposition herein reached is favorable to the Veteran-appellant, the need to discuss the VA's efforts to comply with the VA's duties to notify and assist the Veteran under 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2013) is obviated.  

Service Connection for a Low Back Disorder

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  There is a current disability for VA purposes when an appellant is shown to have that disability at the time his or her claim was filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The nexus between service and the current disability can be satisfied by medical or lay evidence of symptomatology and/or manifestations and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999).  Notice is taken that the U.S Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a) (2013).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, service treatment records disclose the Veteran's involvement in a fall in or about October 1975, but without notation of any related complaint or finding involving his low back.  In May 1976, the Veteran voiced complaints of back pain and was evaluated and treated therefor.  He was again seen on four or more occasions in August 1976 for diagnosed acute back strain and, during the course of that treatment, it was indicated that he was involved in a car accident.  Further treatment for back pain and low back strain was received in September 1976, August 1977, and in June 1978, the last of which followed the lifting of heavy objects.  

Despite clear instances of indicated inservice injury and trauma, the VA examiner who evaluated the Veteran in February 2008 reported no history of trauma and found the Veteran's account to be consistent with overuse.  The existence of lumbar strain and extremely mild arthritis of the low back was noted and attributed by the VA examiner to the aging process, with his ultimate conclusion being that it was less likely than not that the Veteran's disorder was related to his activity while in military service.  

Here, credible oral and/or written testimony is offered by the Veteran that he continued to experience low back pain and related limitations during the remainder of his period of military service and following his discharge from service.  His account is bolstered by lay statements attesting to the postservice presence of back pain, although the exact time frame in which those observations were made is not set forth.  Additional evaluation and treatment of low back complaints, principally back pain, is indicated, with X-rays of the low back in August 2008 showing minimal degenerative changes of the lumbar vertebral bodies.  Two private treating physicians in reports, dated in August and December 2007, respectively, are to the effect that their review of service and postservice records showed that back pain was present in 1975, with progression thereafter, and that the arthritic complaints involving the Veteran's back were uncommon in ordinary patients and/or out proportion with individuals of a similar age and slender build.  

There is as noted evidence both for and against entitlement to the benefit sought.  Nevertheless, there is an inservice diagnosis of back strain as well as postservice diagnoses of lumbar strain and associated degenerative changes of the low back, with credible lay evidence of intervening symptomatology linking the aforementioned entities.  To that end, the Board resolves reasonable doubt in the Veteran's favor and finds that a grant of service connection for lumbar strain with osteoarthritic changes of the lumbar spine is warranted.  

Claims to Reopen for Service Connection for PTSD and Depression

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened, notwithstanding the RO's prior action relating to the instant appeal in finding that new and material evidence had been received to reopen the prior claim for service connection for PTSD, but denying that reopened claim on its merits, and that new and material evidence to reopen the prior, final denial of service connection for depression had not been presented.  

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the 

claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection for PTSD was most recently denied by VA by the Board through its April 2006 decision in which it was concluded that a showing of current disability involving PTSD has not been made.  No appeal to the Court followed and, the Board's decision was rendered final.  38 U.S.C.A. § 7104.  Service connection for depression due to medical conditions was most recently denied by RO action in December 2006, the basis of which was that depression was not shown in service or otherwise linked to service, including any relationship to service-connected disability in the absence of any such disability.  Following the RO's issuance of written notice to the Veteran of the adverse action taken and of his appellate rights, no timely appeal was initiated and the December 2006 action was rendered final.  38 U.S.C.A. § 7105.  



Given the foregoing, the question now presented for review is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claims.  This ordinarily necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denials.  However, as to each denial, additional evidence has been added to the claims folder inclusive of service personnel records of the Veteran, VA treatment records denoting treatment for PTSD and depression, as well as transcripts of RO and Board hearings in which the Veteran offered sworn testimony as to clarifying details involving the service onset of his PTSD and the stressors leading thereto and as to the relationship of his depression to disability incurred in service.  Also, the record reflects that service connection has since been established for skin disorders for which a 60 percent evaluation has been assigned.

This documentary and testimonial evidence, the credibility of which, although not its weight, is to be presumed per Justus v. Principi, 3 Vet. App. 510, 513 (1992), meets the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the claims for direct and/or secondary service connection for an acquired psychiatric disorder, including PTSD and depression.  To that extent, alone, the previously denied claims therefor are reopened and such matters are further addressed in the Remand portion of this document.  38 U.S.C.A. § 5108.  


ORDER

Service connection for a low back disorder with arthritis is granted.

The claims for service connection for PTSD and depression are reopened.


REMAND

As indicated above, the Board has determined that new and material evidence has been received by VA with which to reopen previously denied claims for service connection for PTSD and depression, and in light of one or more other psychiatric diagnoses, inclusive, of an adjustment disorder with mixed features entered in June 2007, the reopened claims are expanded per Clemons, supra, to include all acquired psychiatric disorders.  

Additional psychiatric examination and opinion is needed as to the Veteran's reopened claims for service connection for any acquired psychiatric disorder.  In 

addition, given that the Board has herein granted service connection for a low back disorder, further medical examination and opinion as to the relationship of that low back disorder to claimed bilateral hip and knee disorders is also needed.  As well, it is evident that an Administrative Law Judge of the Social Security Administration determined by his November 2004 decision that the Veteran was permanently and totally disabled on the basis of a mood disorder with depression, diabetes mellitus, hypertension, and degenerative osteoarthritis since July 2002, but all of the evidence utilized in rendering that decision is not now of record.  Efforts are needed to obtain those records for the Board's review prior to entry of any final decision as to the remaining issues on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

On the basis of the foregoing, further development actions are needed; accordingly, this portion of the case is REMANDED to the AOJ for the following:

1.  Undertake any needed development pertaining to the VA's duties to notify and assist the Veteran regarding his contentions that he was subject to a personal assault in service, among other stressors, leading to the onset of his claimed PTSD.  

2.  Obtain all pertinent SSA records for inclusion in the Veteran's VA claims folder.  

3.  Obtain all pertinent VA treatment records not already on file for inclusion in the Veteran's claims folder.  

4.  Afford the Veteran a VA psychiatric examination in order to ascertain the nature and etiology of any currently shown acquired psychiatric disorder, including but not limited to PTSD and depression, to determine the relationship, if any, of any indicated acquired psychiatric disorder to military service or service-connected disability.  His VA claims file should be made available to the examiner in conjunction with the examination and the report of that examination should reflect whether the claims folder was made available and reviewed.  That examination should entail a complete psychiatric history, a thorough mental status evaluation, and any diagnostic testing deemed necessary by the examiner.  All pertinent diagnoses involving any acquired psychiatric disorder should then be set forth. 

The VA examiner is asked to address the following questions, offering a complete rationale for each opinion provided: 

a)  Is it at least as likely as not (50 percent or more probability) that any acquired psychiatric disorder of the Veteran, including but not limited to PTSD and depression, originated during his military service or is otherwise attributable to service or any event therein?  

b)  Is a psychosis shown to have been manifested during the one-year period immediately following the Veteran's discharge from active duty in October 1978, and, if so, how and to what degree any such psychosis was manifested should be fully detailed?  

c)  Is it at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder, including but not limited to depression, of the Veteran was caused or aggravated by any service-connected disability, inclusive of those of the skin, rated as 60 percent disabling, and low back, yet unrated?  If it is determined that any such disorder was worsened by a service-connected disorder, to the extent that it is 

possible the examiner should indicate the approximate degree of disability or baseline severity (e.g., mild, moderate, severe) of the disorder before the aggravation.

Use by the VA examiner of the at least as likely as not language in responding is requested.  The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a nexus, service incurrence, or causation as to find against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

The VA examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

5.  Afford the Veteran a VA joints examination in order to ascertain the nature and etiology of any currently shown disorder of either knee and/or either hip, inclusive of arthritis, including the relationship of any indicated knee and/or hip disorder to service-connected lumbar strain and associated low back arthritis.  His VA claims file should be made available to the examiner in conjunction with the examination and the report of that examination should reflect whether the claims folder was made available and reviewed.  That examination should entail a complete medical history, a thorough clinical evaluation, and any diagnostic testing deemed 


necessary by the examiner.  All pertinent diagnoses involving the knee and hips should then be set forth. 

The VA examiner is asked to address the following questions, offering a complete rationale for each opinion provided: 

a)  Is it at least as likely as not (50 percent or more probability) that any indicated disorder of either knee and/or either hip, including but not limited to arthritis, originated during his military service or is otherwise attributable to service or any event therein?  A discussion of inservice injury or trauma affecting either knee or hip, as may be reflected by service treatment records or other evidence on file including testimonial evidence offered by the Veteran, should be referenced and considered.  

b)  Is arthritis of either knee or hip shown to have been manifested during the one-year period immediately following the Veteran's discharge from active duty in October 1978, and, if so, how and to what degree any such arthritis was manifested should be fully detailed?  

c)  Is it at least as likely as not (50 percent or greater probability) that any disorder of either knee and/or either hip was caused or aggravated by service-connected lumbar strain with arthritis?  If it is determined that any such disorder was worsened by a service-connected disorder, to the extent that it is possible the examiner should indicate the approximate degree of disability or baseline severity (e.g., mild, moderate, severe) of the disorder before the aggravation.

Use by the VA examiner of the at least as likely as not language in responding is requested.  The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a nexus, service incurrence, or causation as to find against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

The VA examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

6.  Lastly, readjudicate the remaining issues on appeal and if any benefit sought is not granted to the Veteran's satisfaction, furnish him a supplemental statement of the case and afford him a reasonable period for a response.  Then, return the case to the Board for further review.  

No action by the appellant is needed until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


